DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The abstract of the disclosure is objected to because “Disclosed” is used.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Des Jardins et al. (20180018959), cited by Applicant.
In regard to claims 1, 11, and 20, Des Jardins et al. show an apparatus, medium, and method comprising: a memory configured to store first voice recognition information related to a first language and second voice recognition information related to a second language (par. [0038], lines 1-8); and a processor configured to: obtain a first text corresponding to a user voice that is received based on the first voice recognition information (par. [0061], last 11 lines), based on an entity name (par. [0085], lines 1-3) 
In regard to claims 2 and 12, Des Jardins et al. show that the processor can identify the segment in the user voice in which the entity name is included based on the entity name being unrecognizable using the first voice recognition information (par. [0093], lines 5-11). 
In regard to claims 3 and 13, Des Jardins et al. show that the processor is configured to, based on a predetermined word being included in the first text, identify that the user voice includes the entity name (par. [0085], lines 1-14).
In regard to claims 4 and 14, Des Jardins et al. show that the entity name is related to a content, and the predetermined word is related to control info for preforming a search associated with the content (par. [0084] – [0085], lines 1-3).
In regard to claims 5 and 15, Des Jardins et al. show that there can be a first language mode set and the second text is determined from a second language mode  (par. [0044], lines 1-9 and par. [0047], lines 4-11).
In regard to claims 6 and 16, Des Jardins et al. show that the processor can identify a portion of the segment that includes the predetermined word and identity  a remaining portion of the segment except the identified portion of the segment in the user 
In regard to claims 7 and 17, Des Jardins et al. show that the processor is configured to, based on category information corresponding to the second text, and first text category information , generate a query corresponding to the category information  (par.[0050]- [0051], lines 7-last line).
In regard to claims 8 and 18, Des Jardins et al. show that a first query and a second query can be generated by adding the second text to the generated first query or substituting the category info with the second text  (par.[0058], the unknown part will be replaced with a best substituted match).
In regard to claims 9 and 19, Des Jardins et al. show that the processor is configured to, based on a plurality of second texts being obtained from a user voice of the identified segment based on the second voice recognition info, obtain category info corresponding to each of the plurality of second texts and generate a query based on the category information  (par.[0090], lines 1-30). 
In regard to claim 10, Des Jardins et al. show that the processor is configured to obtain category information corresponding to the second text based on a database related to the second voice recognition information (par.[0091], all lines).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Evermann (10,176,167) show a system and method for inferring user intent from speech inputs. Wang et al. (10,402,501) show a multi-lingual virtual personal assistant. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSAN IRIS MCFADDEN whose telephone number is (571)272-7621.  The examiner can normally be reached on Monday-Friday; 9:30-6 PM ESTm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richemond Dorvil can be reached on 5712727641.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUSAN I MCFADDEN/           Primary Examiner, Art Unit 2658                                                                                                                                                                                             	April 13, 2021